Hocker, J.
At the Fall term, 1903, of the Circuit Court of Columbia county the plaintiff’s- in error Sam Jackson, Jr., Major Young and Eugene Hogans, along with one Joe' Jones were indicted for unlawfully and feloniously breaking and entering a building, to-wit: a smoke house, the property of one J. C. Marcum, with intent to commit a felony, i. e. to take, steal and carry away several hundred pounds of bacon, of the property of said *5Marcum. At the Spring term, 1904, of said court, the plaintiffs in error were tried/Joé’Jones not having been arrested. The plaintiffs in error were convicted of breaking, and entering with, intent- to commit a misdemeanor, and were sentenced to..serve terms in the Penitenitary. These Judgments and .sentences they severally seek to reverse on; writ - of.error. The. only assignments' of error argued here are those which question the sufficiency of the evidence :tp sustain thé.-'verdict. We -,have carefully ex-aminedjthe evidence as bearing upon the. guilt, of each of the defendants: . •. . (
• The breaking and entering- and stealing of a quantity of bacon belonging to Marcum is not disputed. -If is insisted, however, that there ■ is not sufficient evidence to connect Sam Jackson, Jr., and Major Young with the crime. We do not think there is the slightest doubt that the bacon found in the possession of these parties soon after the commission of the crime was the bacon of Marcum. Taking these defendants, own story in this connection and they both claim to have bought it from Joe Jones who came to their houses late at night, in a buggy wth Eugene Hogan, and waked them up and sold them the meat. Eugene Hogan admitted to the State witnesses that he and others broke into Marcum’s smoke house and took away this meat. He further stated that Sam Jackson, Jr., and Major Young were in the party which committed this offense, but the Circuit Judge charged the jury correctly that this evidence was not competent against Sam Jackson, Jr., and Major Young, they not being present when the statement was made. Marcum also testified that the bacon found in their possession was his. It was a question for the jury to determine.whether the defendants Jackson and Young gave á reasonable *6and creditable explanation of how they came into possession of the recently stolen property. Roberson v. State, 40 Fla. 509, 24 South. Rep. 474. This depended upon the credibility of the witnesses, a question for the determination of the jury who had the witnesses before them, saw their demeanor and heard them testify. Jackson and Young made several conflicting statements in regard to the matter.
We discover no condition of the evidence as set forth in the record which would justify the notion that the jury were governed by improper influences in arriving at their, verdict. Browning v. State, 41 Fla. 271, 26 South. Rep. 639, and cases cited.
There are several other assignments of error which though not argued, are insisted upon in the brief. We have read the record carefully in connection with-these assignments of error, and do not discover any glaring error prejudicial to the plaintiffs in error under any of these assignments. Under the - rule laid in Thomas v. State, 36 Fla. 109, 18 South. Rep. 331, and re-affirmed in numerous other cases this court is not required to make a further or more critical investigation. Williams v. State, 45 Fla. 128, 34 South. Rep. 279; Hoodless v. Jernigan, 46 Fla. 213, 35 South. Rep. 656; McNish v. State, 45 Fla. 83, 36 South. Rep. 176; Schley v. State, 48 Fla. ..., 37 South. Rep. 518; Markey v. State, 47 Fla. ..., 37 South. Rep. 53.
The judgments and sentences of the Circuit Court are affirmed.
Taylor and Cockrell, JJ., concur.
Whitfield, C. J., and Carter and Shackleford, JJ., conctir in'-the'opinion/ ''